 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   MICHAEL D. ANDERSON
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:12-CR-0322 JAM
12                                                                2:14-CR-00083 JAM
                                  Plaintiff,
13                                                       STIPULATION REGARDING EXCLUDABLE
                            v.                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
14                                                       FINDINGS AND ORDER
     ALEKSANDER MASLOV,
15                                                       DATE: January 31, 2020
                                  Defendant.             TIME: 9:00 a.m.
16                                                       COURT: Hon. John A. Mendez
17

18                                               STIPULATION
19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
20 through defendant’s counsel of record, hereby stipulate as follows:

21          1.      The above-entitled matters were previously assigned to Senior US District Judge Garland
22 E. Burrell, who by previous order and prior to his retirement, set these matters for a status hearing on

23 January 31, 2020. These matters were recently reassigned to US District Judge John A. Mendez.

24          2.      By this stipulation, defendant now moves to continue the status conference until February
25 25, 2020, and to exclude time between January 31, 2020, and February 25, 2020, under Local Code T4.

26          3.      The parties agree and stipulate, and request that the Court find the following:
27                  a)     The government has represented that the discovery associated with these cases is
28          voluminous and complex and includes law enforcement reports and records. All of this

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          discovery has been either produced directly to counsel and/or made available for inspection and

 2          copying.

 3                 b)      Counsel for defendant desires additional time to review the provided discovery,

 4          conduct legal research, to consult with the defendant and to otherwise prepare for trial. The

 5          undersigned defense counsel was recently appointed to represent the defendant in both of the

 6          above-entitled matters.

 7                 c)      Counsel for defendant believes that failure to grant the above-requested

 8          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 9          into account the exercise of due diligence.

10                 d)      The government does not object to the continuance.

11                 e)      Based on the above-stated findings, the ends of justice served by continuing the

12          case as requested outweigh the interest of the public and the defendant in a trial within the

13          original date prescribed by the Speedy Trial Act.

14                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15          et seq., within which trial must commence, the time period of January 31, 2020 to February 25,

16          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

17          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

18          of the Court’s finding that the ends of justice served by taking such action outweigh the best

19          interest of the public and the defendant in a speedy trial.

20          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

21 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

22 must commence.

23          IT IS SO STIPULATED.

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
     Dated: January 28, 2020                        MCGREGOR W. SCOTT
 1                                                  United States Attorney
 2
                                                    /s/ HEIKO P. COPPOLA
 3                                                  HEIKO P. COPPOLA
                                                    Assistant United States Attorney
 4

 5
     Dated: January 28, 2020                        /s/ DAVID M. GARLAND
 6                                                  DAVID M. GARLAND
 7                                                  Counsel for Defendant
                                                    ALEKSANDER MASLOV
 8

 9

10
                                        FINDINGS AND ORDER
11
          IT IS SO FOUND AND ORDERED this 28th day of January, 2020.
12

13                                                  /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
14                                             UNITED STATES DISTRICT COURT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
